AUGUSTUS N. HAND, District Judge.
[1] It has been the practice in this district to attempt to simplify the issues and limit the testimony necessary at the trial by allowing inspection and compelling answer to interrogatories in patent cases very liberally. We have stopped little short of requiring almost everything except the names of witnesses and such information as would enable the interrogator to bring forward untruthful testimony to meet the evidence of his adversary. Dick v. Underwood (D. C.) 235 Fed. 300.
[2] The only objection to requiring inspection of working drawings or blueprints from the records of the defendant showing molds, cores, and other working parts which have been used in the commercial production of defendant’s tires between October 7, 1916, and the date of filing the bill of complaint is because of the contention that these represent the details of a secret process of manufacture employed by the defendant. Even if these things are secret, they could be produced at the trial, so that I do not see how the privilege can be preserved absolutely. I therefore grant the inspection called for by (1). If the defendant desires any safeguards to preserve the secrecy of the process so far as possible, that matter can be taken up upon the settlement of the order.
The inspection demanded by 3 and 4 should also be granted. Defendant relies on its own prior use. It has stated, in answer to question 2 (c), that copies of certain construction sheets can be seen by complainant. These copies have been seen. I can under these circumstances discover no reason for refusing to allow inspection of blueprints of mold No. 1, core No. 1, and water bag No. 1, referred to in these construction sheets, or of the original construction sheets.
Motion granted, except as to item 2.